DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 5/17/2022.
Claims 1 and 16 were therein amended.  Claims 1-20 are presented for examination.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claims 1 and 16 and arguments thereto distinguish over the art of record.  Specifically, Applicant’s arguments with respect to amended language distinguishing over Reed are found convincing (see arguments of 5/17/2022, page 7).  US20130205794 to Xu, of record, is considered the closest prior art to claims 1 and 16.  Xu, however, falls sort of anticipating either claim 1 or 16 in a manner equivalent to how the claims distinguish over Reed.  Xu’s equivalent ridge surface (see 124 in Fig. 3D, 4A, 4b) does not form a continuous curved surface having all the limitations required of claim 1 or 16 (see the sharp transition at 122 such that there is not a continuous curved surface from the ridge 124; Fig. 3D) and the other art of record provides no motivation to arrive at such a configuration.  US8057181 to Liang is also analogous to the instantly presented claims.  Liang, however, discloses an equivalent ridge that transitions to the cooling hole walls with a reverse in curvature, not a continuously curved surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745